DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election with traverse of the invention of group III comprising claims 75-87 in the reply filed on 06/06/2022 is acknowledged. 
Applicants argue that "… Applicant hereby elects vascular endothelial growth factor receptor (VEGFR)-binding peptide as the cell-receptor binding peptide and elects GALA as the endosomolytic peptide, with traverse. The Office Action states that Megeed US2007/098702A1 discloses the fusion polypeptide of claim 1 (cancelled and replaced with claim 60), wherein the cell surface receptor-binding peptide is a fibroblast growth factor receptor (FGFR)-binding peptide or an epidermal growth factor receptor (EGFR)-binding peptide, and an endosomolytic peptide, wherein the endosomolytic peptide is GALA, INF-7, KALA, RALA, or HSWYG, and concludes the technical feature first recited, i.e., a fusion protein comprising a cell surface receptor-binding peptide including FGFR and EGFR, a nucleic acid-binding polypeptide, and an endosomolytic peptide is not considered a special technical feature. Independent claims 60 and 75 as amended do not include fibroblast growth factor receptor (FGFR)-binding peptide and an epidermal growth factor receptor (EGFR)-binding peptide as cell surface receptor-binding peptides. Megeed does not teach the technical feature of the fusion polypeptide of claims 60 and 75, wherein the cell surface receptor-binding peptide is a vascular endothelial growth factor receptor (VEGFR)-binding peptide, an insulin-like growth factor receptor (IGFR)-binding peptide, a platelet-derived growth factor receptor (PDGFR)-binding peptide, or an integrin-binding peptide, and wherein the cell-penetrating peptide is Pep1 or MPG; a nucleic acid-binding polypeptide; and an endosomolytic peptide. Applicant respectfully submits that the requirement to elect a specific cell-receptor binding peptide or cell penetrating peptide and to elect a single endosomolytic peptide should be withdrawn."
Applicants argument has been carefully considered given that each of the cell surface receptor-binding peptides comprises distinct growth factor receptor binding proteins that are structurally distinct. The vascular endothelial growth factor receptor (VEGFR)-binding peptide, insulin-like growth factor receptor (IGFR)-binding peptide, a platelet-derived growth factor receptor (PDGFR)-binding peptide, or an integrin-binding peptide, AND the fibroblast growth factor receptor (FGFR)-binding peptide and an epidermal growth factor receptor (EGFR)-binding peptide are structurally and functionally distinct and  require separate subject matter searches. 
Furthermore although Applicant incorporated the limitation of the non-elected group I, into the elected group of group III, group III further comprises the limitations "… an aqueous medium with conductivity less than 10mS/cm and a combination of dexamethasone, insulin (or its fragment), transferrin or its fragment and a selenite". Therefore the invention of groups I is not considered to be co-extensive with the invention of group III or groups II, IV and V. Because group I can encompass a broader, distinct or additional limitations that does not require an aqueous medium with conductivity less than 10mS/cm and the combination of dexamethasone, insulin (or its fragment), transferrin or its fragment and a selenite the invention of group I is considered distinct. 
Therefore group I encompassing claims 60-63, 66-74 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected groups, there being no allowable or linking claims. Groups II, IV and V are rejoined with group III. 
Furthermore it is noted that all the claims encompass "…a cell surface receptor binding peptide OR a cell penetrating peptide…". Given that Applicants have elected the cell surface receptor binding protein of (VEGFR-binding protein),  the limitation of a cell penetrating peptide (Pep1 or MPG) encompassed in claim 77 is withdrawn.
Claim 76 has been cancelled by a preliminary amendment. Claims 75, 78-87 comprising a  system for transfection of a nucleic acid into a cell comprising a fusion polypeptide comprising a cell surface receptor-binding peptides comprising a vascular endothelial growth factor receptor (VEGFR)-binding peptide and GALA as the endosomolytic peptide that require an aqueous medium with conductivity less than 10mS/cm and a combination of dexamethasone, insulin (or its fragment), transferrin or its fragment and a selenite are present for examination.

 Priority
	Acknowledgement is made for this application which is a national stage 371 application of PCT/US2018/042909 filed on 07/19/2018 and claims the benefit of U.S. Provisional Application No. 62/534,300, filed July 19, 2017. 
Information Disclosure Statement
The information disclosure statement filed on 01/15/2020 for which a copy of the patent publication has been submitted in this application has been considered as shown by the Examiners signature.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. 
At list pages 48, 53, 60 and 66 of the specification comprises browser executable code.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 75, 78-87 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Factors to be considered in making the determination as to whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing include: a. Actual reduction to practice;  b. Disclosure of drawings or structural chemical formulas; 
c. Sufficient relevant identifying characteristics such as
 i. Complete structure,  
ii. Partial structure, 
iii. Physical and/or chemical properties or 
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure; 
d. Method of making the claimed invention; e. Level of skill and knowledge in the art and  f. Predictability in the art.  	
While all of these factors are considered, a sufficient number for a prima facie case are discussed as they relate to the issues mentioned above.
Claim 75 is drawn to a system of transfection of a nucleic acid into a cell comprising a fusion polypeptide comprising a cell surface receptor peptide where the cell surface receptor binding peptide is any vascular endothelial growth factor receptor (VEGFR)-binding peptide with any structure, any nucleic acid-binding polypeptide where the nucleic acid-binding polypeptide comprises repeats of a histone with any structure  or a variants and fragments thereof (claim 78) and a GALA with any sequence (claim 79).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 

	However while the specification teaches a system where the fusion polypeptide is composed of a  VEGFR-binding peptide having the sequence of SEQ ID NO: 1 or SEQ ID NO: 2, the nucleic acid-binding polypeptide comprises 4 repeats of a N-terminal fragment of histone H2A, and has the amino acid sequence of SEQ ID NO: 5 wherein the fragment has about 37 amino acid residues in length in addition to an endosomolytic peptide GALA of SEQ ID NO: 6, the claims are so broad as to encompass any genus of fusion polypeptides with any structure where a structure function correlation was described in such a way as to convey to one of skill in the art that Applicant were in possession of the claimed invention.
"[T]he 'essential goal' of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 
Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaffv. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm.,927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").
	Furthermore part (b) of claim 75 is drawn to an aqueous medium with a conductivity no greater that 10 mS/cm but does not describe the buffer condition that imparts such conductivity. Claims 80 and 81 recite that the aqueous medium with a conductivity no greater that 2 mS/cm or 0.45 mS/cm. However, one of skill in the art would not be apprised on the compound necessary and/or the concentration of the compound required to achieve the stated conductivity. Claims 83 and 84 recite the N:P ratio ranges for the system. However, such a ratio does not provide additional knowledge to the structure function of the fusion polypeptide.  Claims 86 and 87 recite that the system uses "stem cells" and "in vitro" but does not further limit at least the structure of the fusion polypeptide. 
	As such the specification lacks written description for the highly variant genus and one skilled in the art would not recognize that applicants had possession of the genus of claimed fusion proteins encompassed in the instant claims. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 87 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 87 recites: " The method of claim 75, wherein "the contacting step" occurs in vitro".  There is insufficient antecedent basis for " the contacting step" limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 75, 78-87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Megeed US2007/098702A1 (in IDS) in view of Anna Arı́s et al (Modular protein engineering for non-viral gene therapy (Trends in Biotechnology Volume 22, Issue 7, July 2004, Pages 371-377) further in view of Jeffery D. Fritz et al (Gene Transfer into Mammalian Cells Using Histone-Condensed Plasmid DNA. Human Gene Therapy Volume: 7 Issue 12: March 20, 2008.
	Claim 75 is drawn to a system for transfection of a nucleic acid into a cell, comprising:
	(a) a fusion polypeptide comprising: (i) a cell surface receptor-binding peptide or a cell-penetrating peptide, wherein the cell surface receptor-binding peptide is a vascular endothelial growth factor receptor (VEGFR)-binding peptide… (ii) a nucleic acid-binding polypeptide, wherein the nucleic acid-binding polypeptide comprises repeats of a histone, a histone variant, or a fragment thereof; and (iii) an endosomolytic peptide, wherein the endosomolytic peptide is GALA…;
(b) an aqueous medium with a conductivity no greater than 10 mS/cm; and
(c) a combination of dexamethasone, insulin (or its fragment), transferrin (or its fragment),
and a selenite-or combinations thereof.
Megeed et al US2007/098702A1 discloses a system comprising a genetically engineered vector that comprising one or more optional specialized moieties such as targeting ligands, that bind a target cell; and an endosome disrupting peptide moiety where the endosome disrupting moiety encompasses a nuclear localization sequences and a GALA peptide. Megeed et al teach that the endosomolytic peptide moiety can be GALA (paragraphs [0067-0069]). Megeed also teaches optionally using yeast histone 2b in the vector (recited as a nuclear localization signal).
Independent claim 75 is now amended exclude fibroblast growth factor receptor (FGFR)-binding peptide and an epidermal growth factor receptor (EGFR)-binding peptide as cell surface receptor-binding peptides.
Megged et al do not specifically teach a targeting ligand that binds a VEGF-receptor. They teach a cell surface receptor-binding peptide that is a fibroblast growth factor receptor (FGFR)-binding peptide or an epidermal growth factor receptor (EGFR)-binding peptide. 
However, it would have been obvious to apply Megeed's method using any cell receptor binding protein such as VEGFR binding protein because Megeed et at teach that any amino acid based sequence that selectively targets a particular cell can be used to facilitate the delivery of the non-viral vector/nucleic acid complex to that particular cell. They state that such motifs can target any cell surface receptor such as growth factor receptors and mention an enabling example of a fibroblast growth factor, epidermal growth factor or hormone receptors (which can include insulin-like growth factors).
Furthermore Megeed et al do not specifically teach a nucleic acid Megeed et al teach that considering the total number of histidine and lysine residues in DNA condensation calculations, the N:P ratio was determined to be about 1:1 thus obvious over claim 83.
Megeed does not specifically teach an N:P ratio of 5:1. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Megeed to include wherein the N:P ratio ranges from about 1:1 to about 5:1 where the general conditions of the claim are disclosed in the prior art (Para.[0137].  The N/P ratio was determined to be about 1:1 based on the total number of histidine and lysine residues in DNA condensation calculations. N/P ratio depends on the molar ratio of positively charged nitrogen atoms in the nucleic acid-binding peptide to negatively charged phosphates in the nucleic acid thus discovering the optimal N:P ratio involves only routine skill in the art. The motivation of doing so would be to develop various systems for transfection of a nucleic acid into a cell using various NP ratios thus claim 84 is obvious. Claim 86 recites that the cell is a stem cell. However one of ordinary skill would have been motivated to apply the method as disclosed by Megeed to treat a hereditary disease by applying the transfection in isolated stem cells and transplant the transfected cells in a subject in need thereof. 
Megeed also teaches that the contacting step occurs in vitro in cell culture and transfection (see [0165]) therefore obvious over claim 87.
Furthermore the art for example Anna Arı́s et al. Aris et al teach that modular engineering enables the construction of chimeric polypeptides in which selected domains, potentially from different origins, can be used for non-viral gene therapy. Aris et al teach that efficient gene delivery methods encompass nucleic acid condensation, targeted cell attachment and internalization, endosomal escape and nuclear transfer. Modular engineering enables the construction of chimeric polypeptides in which selected domains, potentially from different origins, provide the required activities. Aris summarizes the method in fig.1 (copied below).

    PNG
    media_image1.png
    238
    316
    media_image1.png
    Greyscale

Aris et al teach the use of an antibody or an antibody fragment for internalizing can be used to target cells comprising specific type of cell receptors. Aris also teaches the use of histone H1 (see table 1) for DNA in the chimeric protein construct used for gene therapy. What Aris et al do not specifically teach a VEGFR-receptor binding peptide for binding to the VEGF receptor used for internalizing the fusion construct in the transfection into a cell. 
Furthermore Fritz et al teach that both cationic lipid and receptor-mediated gene transfer techniques have been successful in delivering genes to eukaryotic cells in culture but have been limited in their application in vivo. They teach that a recombinant histone was developed and found that recombinant histone–DNA complexes successfully transferred genes in vitro in the presence of endosomolytic compounds. Fritz et al do not teach GALA as the endosomolytic moiety. However Megeed et al or Aris et al teach the use of histone in the transfection system as disclosed in the instant application. Note that the reference of Fritz et al because it highlights that enhancement in gene delivery and expression was observed following the addition of recombinant histone to cationic lipid–DNA complexes.
Therefore at the time of the instant invention, the invention of claim 75, 78-87 were prima facie obvious.

Conclusion: No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	July 2, 2022